J. B. McPHERSON, District Judge.
1. The motion of T. E- Wood-ruff, claimant, filed on December 28, 1908, praying the court to dismiss the trustee’s petition (which does not seem to have been presented until December 30th), in which a special order granting a petition for review of the referee’s decision is asked for nunc pro tunc, is hereby refused.
2. In my opinion, the referee did not make a final order, allowing the claim of T. E. Woodruff as a lien creditor entitled to priority of payment, until September 2, 1908. Upon consideration of the trustee’s motion for leave to file a petition to review that order, and the claim*945ant’s answer thereto, it is ordered that the trustee have leave to file now in the District Court the petition for review that has already been presented to the referee, with the same effect as if it had been filed with him within 10 days from September 2, 1908.
As the referee’s record has in fact been duly certified to the court, and a full argument has been had upon the questions raised by his decision, no further action by the referee is necessary.